 
 
I 
111th CONGRESS
1st Session
H. R. 935 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2009 
Mr. Sablan (for himself and Mr. Faleomavaega) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to increase the number of persons appointed to the military service academies from the Commonwealth of the Northern Mariana Islands and American Samoa from nominations made by the Delegates in Congress from the Commonwealth of the Northern Mariana Islands and American Samoa. 
 
 
1.Appointments to military service academies from nominations made by delegates from the commonwealth of the Northern Mariana Islands and American Samoa 
(a)United States Military AcademySection 4342(a) of title 10, United States Code, is amended— 
(1)in paragraph (9), by striking Two and inserting Three; and  
(2)in paragraph (10), by striking One and inserting Three. 
(b)United States Naval AcademySection 6954(a) of title 10, United States Code, is amended— 
(1)in paragraph (9), by striking Two and inserting Three; and  
(2)in paragraph (10), by striking One and inserting Three. 
(c)United States Air Force AcademySection 9342(a) of title 10, United States Code, is amended— 
(1)In paragraph (9), by striking Two and inserting Three; and  
(2)in paragraph (10), by striking One and inserting Three. 
(d)Effective DateThe amendments made by this section shall apply with respect to the nomination of candidates for appointment to the United States Military Academy, the United States Naval Academy, and the United States Air Force Academy for classes entering these military service academies after the date of the enactment of this Act.   
 
